

FORM OF
AMENDED AND RESTATED
INDEMNITY AGREEMENT
This AGREEMENT is made and entered into this [●] day of [●], 20__, by and
between PNM Resources, Inc., a New Mexico corporation (the “Company” or “PNMR”),
and [●] (the “Indemnitee”).
WHEREAS, it is essential to the Company to retain and attract as directors and
officers, the most capable persons available;
WHEREAS, Indemnitee is a director or officer of the Company and/or one or more
of its Affiliates (as defined below);
WHEREAS, if Indemnitee is a director or officer of one or more of the Company’s
Affiliates, he or she shall be deemed to be serving in such capacity at the
request, election or direction of the Company;
WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies in today’s environment;
WHEREAS, basic protection against undue risk of personal liability of directors
and officers has been provided through insurance coverage but the need for
substantial protection against personal liability in order to attract highly
qualified directors and officers should not be solely dependent upon insurance
coverage and the uncertainties of the insurance markets;
WHEREAS, the Articles and the Bylaws require the Company to indemnify its
directors and officers to the full extent of the authority of the Company to so
indemnify as authorized by the law of the State of New Mexico, and the
Indemnitee has agreed to serve as a director or officer of the Company or one of
its Affiliates in part in reliance on indemnification;
WHEREAS, to provide Indemnitee with specific contractual assurance that the
protection promised by the Articles and the Bylaws will be available to
Indemnitee (regardless of, among other things, any amendment to the Articles or
Bylaws or any change in the composition of the Company’s Board of Directors (the
“Board”) or acquisition transaction relating to the Company), the Company wishes
to provide in this Agreement for the indemnification of, and the advancing of
Expenses (as defined below) to, Indemnitee to the fullest extent permitted by
law and as set forth in this Agreement and, to the extent insurance is
maintained, for the continued coverage of Indemnitee under the Company’s
directors’ and officers’ liability insurance policies;
WHEREAS, the Company previously entered into indemnity agreements with certain
officers and directors of the Company (the “Superseded Agreement”); and
WHEREAS, to the extent an officer or director of the Company has a Superseded
Agreement, this Agreement amends and replaces such Superseded Agreement as of
the date first set out above.


1
 

--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the premises and of Indemnitee’s service to
the Company or one of its Affiliates, the parties agree as follows:
1.Definitions
(a)    “Affiliate” of the Company means any corporation, partnership, limited
liability company, joint venture, trust or other enterprise in respect of which
Indemnitee is or was or will be serving as a director, officer, trustee,
manager, member, partner, employee, agent, attorney, consultant, member of the
entity’s governing body (whether constituted as a board of directors, board of
managers, general partner or otherwise), fiduciary, or in any other similar
capacity at the request, election or direction of the Company, and including,
but not limited to, any employee benefit plan of the Company or a subsidiary or
Affiliate of the Company.
(b)    “Articles” means the Articles of Incorporation of the Company, as amended
to the date hereof.
(c)    “Bylaws” means the Bylaws of the Company, as amended to the date hereof.
(d)    “Change in Control” shall be deemed to have occurred if: (i) any “person”
(as the term is used in §§ 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (“1934 Act”)), other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of securities of the Company representing 20% or more of the total
voting power represented by the Company’s then outstanding Voting Securities; or
(ii) the composition of the Board has substantially changed during any two year
period, so that individuals who were members of the Board at the beginning of
the period plus any new director whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
Board; or (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other company, other than a merger or
consolidation which would result in the Voting Securities of the Company that
were outstanding immediately prior to the merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into Voting
Securities of the surviving entity) at least 80% of the total voting power
represented by the Voting Securities of the Company or the surviving entity
outstanding immediately after the merger or consolidation; or (iv) the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company’s assets in one (1) transaction or a series of
transactions.
(e)    “Claim” means any threatened, pending or completed action, suit,
arbitration, alternative dispute resolution process or other proceeding,
including any inquiry, hearing or investigation, whether instituted by the
Company or any other person including a governmental


2
 

--------------------------------------------------------------------------------




body, that Indemnitee in good faith believes might lead to the institution of
any such proceeding, whether civil, criminal, administrative, investigative or
other.
(f)    “Disinterested Director” means a director of the Company who is not and
was not a party to the Claim in respect of which indemnification is sought by
Indemnitee.
(g)    “Expenses” includes any cost, liability and economic loss, including
attorneys’ fees, judgments, fines, penalties, and amounts paid or payable in
settlement (including any interest, assessments, and other charges imposed
thereon) and all other costs, expenses and obligations (including any taxes
imposed as a result of the actual or constructive receipt of any payments under
this Agreement) paid or incurred in preparing for or in connection with
investigating, defending, being a witness in or participating in (including on
appeal), any Claim relating to an Indemnifiable Event.    
(h)    “Indemnifiable Event” means any event or occurrence that takes place
either prior to or after the execution of this Agreement, related to the fact
that Indemnitee is or was a director or officer of the Company or any of its
Affiliates, or at the request, election or direction of the Company is or was
serving as a director, officer, trustee, manager, member, partner, employee,
agent, attorney, consultant, member of the entity’s governing body (whether
constituted as a board of directors, board of managers, general partner or
otherwise), fiduciary, or in any other similar capacity and including, but not
limited to, any employee benefit plan of the Company or a subsidiary or
Affiliate of the Company, or by reason of anything done or not done by
Indemnitee in any such capacity.
(i)    “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and within the past five (5) years
has not been retained to represent: (i) the Company or Indemnitee in any matter
material to either party, or (ii) any other party to the Claim. The term does
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.
(j)    “Voting Securities” means any securities of the Company which vote
generally in the election of directors.
2.    Indemnification. In the event Indemnitee was, is or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Claim by reason of (or arising in part from)
an Indemnifiable Event, the Company shall indemnify Indemnitee against any and
all Expenses of the Claim to the fullest extent permitted by applicable law as
it currently exists and to such greater extent as applicable law may hereafter
permit, subject to the limitations set forth in this Agreement.
3.    Advancement of Expenses. The Company shall advance all reasonable Expenses
paid or incurred by or on behalf of Indemnitee in connection with any Claim
within ten (10) business days after the receipt by the Company of a statement
from Indemnitee requesting the advance and reasonably evidencing the Expenses
incurred. If it is determined pursuant to Section 7 that


3
 

--------------------------------------------------------------------------------




applicable law does not permit the indemnification, Indemnitee shall reimburse
the Company for all amounts paid in connection with the Claim in question. A
determination pursuant to Section 7 that indemnification is not permitted under
applicable law shall not be binding in any proceeding to determine if Indemnitee
should be indemnified under applicable law and Indemnitee shall not be required
to reimburse the Company for any expense advance until a final determination has
been made (including exhaustion of all rights to appeal). Indemnitee’s
obligation to reimburse the Company for expense advances shall be without
interest and unsecured
4.    Mandatory Indemnification. Indemnitee shall be indemnified against all
Expenses incurred in connection with any Claim relating in whole or in part to
an Indemnifiable Event, to the extent that Indemnitee has been successful on the
merits in defense of the Claim or any issue involved in the Claim.
5.    Partial Indemnification. If Indemnitee is entitle under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Expenses actually and reasonably incurred by Indemnitee in the investigation,
defense, settlement or appeal of a Claim, but is precluded by applicable law or
some portion of this Agreement to indemnification for the total amount thereof,
the Company shall nevertheless indemnify Indemnitee for the portion thereof to
which Indemnitee is entitled.
6.    Indemnification for Expenses in Enforcing Rights. To the fullest extent
allowable under applicable law, the Company shall indemnify Indemnitee against
all Expenses that are incurred by Indemnitee in connection with any action
brought by Indemnitee for: (i) indemnification of Expenses by the Company; and
(ii) recovery under any directors and officers liability insurance policies
maintained by the Company; but only in the event that Indemnitee ultimately is
determined to be entitled to the indemnification or insurance recovery, as the
case may be. In addition, the Company shall, if so requested by Indemnitee,
advance the foregoing Expenses to Indemnitee, subject to and in accordance with
Section 3.
7.    Indemnification Process and Appeal.
(a)    Application for Indemnification. In order to obtain indemnification
pursuant to this Agreement, Indemnitee shall submit to the Company a written
request therefor, including in such request such documentation and information
as is reasonably available to Indemnitee and is reasonably necessary to
determine whether and to what extent Indemnitee is entitled to indemnification
following the final disposition of the Claim. The General Counsel of the Company
shall upon receipt of such a request for indemnification, advise the Board that
Indemnitee has requested indemnification. Indemnification shall be made insofar
as the Company determines Indemnitee is entitled to indemnification in
accordance with this Section 7.
(b)    Standard of Conduct. To the extent that the provisions of Section 4 are
inapplicable to a Claim related to an Indemnifiable Event that shall have been
finally disposed of, any determination of whether Indemnitee has satisfied any
applicable standard of conduct under applicable law that is a legally required
condition to indemnification of Indemnitee hereunder


4
 

--------------------------------------------------------------------------------




against Expenses relating to such Claim and any determination that Expense
advances must be repaid to the Company (a “Standard of Conduct Determination”)
shall be made as follows:
(i)    if no Change in Control has occurred, (A) by a majority vote of the
Disinterested Directors, even if less than a quorum of the Board, (B) by a
committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum or (C) if there are no
such Disinterested Directors, by Independent Counsel in a written opinion
addressed to the Board, a copy of which shall be delivered to Indemnitee; and
(ii)    if a Change in Control shall have occurred, (A) if the Indemnitee so
requests in writing, by a majority vote of the Disinterested Directors, even if
less than a quorum of the Board or (B) otherwise, by Independent Counsel in a
written opinion addressed to the Board, a copy of which shall be delivered to
Indemnitee.
The Company shall indemnify and hold harmless Indemnitee against and, if
requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, within 30 days of such request, any and all Expenses incurred by
Indemnitee in cooperating with the person or persons making such Standard of
Conduct Determination.
(c)    Making the Standard of Conduct Determination. The Company shall use its
reasonable best efforts to cause any Standard of Conduct Determination required
under Section 7(b) to be made as promptly as practicable. If the person or
persons designated to make the Standard of Conduct Determination under Section
7(b) shall not have made a determination within 45 days after the later of (i)
receipt by the Company of a written request from Indemnitee for indemnification
pursuant to Section 7(a) (the date of such receipt being the “Notification
Date”) and (ii) the selection of an Independent Counsel, if such determination
is to be made by Independent Counsel, then Indemnitee shall be deemed to have
satisfied the applicable standard of conduct; provided that such 45-day period
may be extended for a reasonable time, not to exceed an additional 15 days, if
the person or persons making such determination in good faith requires such
additional time to obtain or evaluate information relating thereto.
Notwithstanding anything in this Agreement to the contrary, no determination as
to entitlement of Indemnitee to indemnification under this Agreement shall be
required to be made prior to the final disposition of any Claim.
(d)    Indemnification Payment. As soon as practicable after determination that:
(i)    Indemnitee is entitled to indemnification pursuant to Section 4;
(ii)    no Standard of Conduct Determination is legally required as a condition
to indemnification of Indemnitee hereunder; or
(iii)    Indemnitee has been determined or deemed pursuant to Section 7(b) or
Section 7(c) to have satisfied the Standard of Conduct Determination,
then the Company shall pay to Indemnitee an amount equal to the Expenses
Indemnitee is entitled to.


5
 

--------------------------------------------------------------------------------




(e)    Burden of Proof, Presumptions and Defenses.
(i)    Burden of Proof; Entitlement to Indemnification. In connection with any
determination of Indemnitee’s entitlement to indemnification, the burden of
proof shall be on the Company to prove that Indemnitee is not entitled. Any
Standard of Conduct Determination that is adverse to Indemnitee may be
challenged by the Indemnitee by commencing litigation in the Second Judicial
District Court for the State of New Mexico. No determination by the Company
(including by its directors or any Independent Counsel) that Indemnitee has not
satisfied any applicable standard of conduct may be used as a defense to any
legal proceedings brought by Indemnitee to secure indemnification or
reimbursement or advance payment of Expenses by the Company hereunder or create
a presumption that Indemnitee has not met any applicable standard of conduct.
Any Standard of Conduct Determination not challenged by the Indemnitee shall be
binding on the Company and Indemnitee.
(ii)    Reliance as a Safe Harbor. For purposes of this Agreement, and without
creating any presumption as to a lack of good faith if the following
circumstances do not exist, Indemnitee shall be deemed to have acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company if Indemnitee’s actions or omissions to act
are taken in good faith reliance upon the records of the Company, including its
financial statements, or upon information, opinions, reports or statements
furnished to Indemnitee by the officers or employees of the Company or any of
its subsidiaries in the course of their duties, or by committees of the Board or
by any other Person (including legal counsel, accountants and financial
advisors) as to matters Indemnitee reasonably believes are within such other
Person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company or any of its subsidiaries. In
addition, the knowledge and/or actions, or failures to act, of any director,
officer, agent or employee of the Company or any of its subsidiaries shall not
be imputed to Indemnitee for purposes of determining the right to indemnity
hereunder.
(iii)    No Other Presumptions. For purposes of this Agreement, the termination
of any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create a presumption that Indemnitee did not meet any applicable
standard of conduct or have any particular belief, or that indemnification
hereunder is otherwise not permitted.
(iv)    Defense to Indemnification and Burden of Proof. It shall be a defense to
any action brought by Indemnitee against the Company to enforce this Agreement
(other than an action brought to enforce a claim for Expenses incurred in
defending against a Claim related to an Indemnifiable Event in advance of its
final disposition) that it is not permissible under applicable law for the
Company to indemnify Indemnitee for the amount claimed. In connection with any
such action or any related Standard of Conduct Determination, the burden of
proving such a defense or that the Indemnitee did not satisfy the applicable
standard of conduct shall be on the Company.


6
 

--------------------------------------------------------------------------------




8.    Notification and Defense of Proceeding.
(a)    Notice.     Promptly after receipt by Indemnitee of notice of the
initiation of a Claim, Indemnitee shall notify the Company about the Claim and
Indemnitee’s request for indemnification. Failure to notify the Company will not
relieve it from any liability that it may have to Indemnitee, except as provided
in Section 8(c).
(b)    Defense.     The Company shall be entitled to participate in the defense
of any Claim at its own expense and, except as otherwise provided below, to the
extent the Company so wishes, it may assume the defense against any Claim with
counsel reasonably satisfactory to Indemnitee. After notice from the Company to
Indemnitee of its election to assume the defense against any Claim, the Company
will not be liable to Indemnitee under this Agreement or otherwise for any
Expenses subsequently incurred by Indemnitee under this Agreement, except as
otherwise provided below. Indemnitee shall have the right to employ his or her
own counsel in any Claim regardless of whether the Company assumes the defense
against such Claim, but all Expenses incurred after notice from the Company of
its assumption of the defense shall be at Indemnitee’s expense unless: (i) the
employment of counsel by Indemnitee has been authorized by the Company; (ii)
Indemnitee has reasonably determined that there may be a conflict of interest
between Indemnitee and the Company in defending against the Claim and the
Independent Counsel, if any, concurs; (iii) after a Change in Control (other
than a Change in Control approved by a majority of the directors on the Board
who were directors immediately prior to the Change in Control), the employment
of counsel by Indemnitee has been approved by the Independent Counsel; or (iv)
the Company has not employed counsel to assume the defense against the Claim.
The Company shall not be entitled to assume the defense against any Claim
brought by or on behalf of the Company or as to which Indemnitee has reasonably
determined that there may be a conflict of interest.
(c)    Settlement of Claims.     The Company shall not be liable to indemnify
Indemnitee for any amounts paid in settlement of any Claim effected without the
Company’s written consent. If a Change in Control has occurred (other than a
Change in Control approved by a majority of the directors on the Board who were
directors immediately prior to the Change in Control), the Company shall be
liable for indemnification of Indemnitee for amounts paid in settlement if the
Independent Counsel has approved the settlement. The Company shall not settle
any Claim in any manner that would impose any penalty or limitation on
Indemnitee without Indemnitee’s written consent. Neither the Company nor
Indemnitee will unreasonably withhold their consent to any proposed settlement.
The Company shall not be liable to indemnify Indemnitee with regard to any
judicial award if the Company was not given a reasonable and timely opportunity,
at its expense, to participate in the defense of the action. The Company’s
liability shall not be excused if participation by the Company in the Claim was
barred by this Agreement.
9.    Exclusions from Indemnification; Clawback Policy. Notwithstanding anything
in this Agreement to the contrary, no indemnification shall be paid by the
Company:
(a)    in connection with any Claim initiated by Indemnitee against the Company
or any of its Affiliates or any director or officer of the Company or any of its
Affiliates unless:


7
 

--------------------------------------------------------------------------------




(i)    the Company has joined in or the Board has consented to the initiation of
the Claim;
(ii)    the Claim is one to enforce indemnification rights under Section 6; or
(iii)    the Claim is instituted after a Change in Control (other than a Change
in Control approved by a majority of the directors on the Board who were
directors immediately prior to the Change in Control), and Independent Counsel
has approved its initiation;
(b)    if a final decision by a court of competent jurisdiction determines that
such indemnification is prohibited by applicable law; or
(c)    on account of any Claim in which judgment is rendered against Indemnitee
for an account of profits made from the purchase or sale by Indemnitee of
securities of the Company pursuant to the provisions of § 16(b) of the 1934 Act,
or similar provisions of any federal, state, or local laws.
In addition, notwithstanding any other provision of this Agreement, to the
extent applicable, no indemnity will be provided to indemnify or reimburse the
Indemnitee for the loss, repayment or recovery of any compensation pursuant to
the application of the PNM Resources, Inc. Clawback Policy as adopted by the
Board of Directors on February 22, 2019 and as it may be amended or replaced
from time to time (the “Clawback Policy”), or the provisions of Section 304 of
the Sarbanes-Oxley Act of 2002, Section 954 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010, Section 10D of the 1934 Act, or any
regulations promulgated with respect to any of the foregoing, as any of the same
are in effect from time to time.
10.    Liability Insurance.     For the duration of Indemnitee’s service as a
director or officer of the Company or any of its Affiliates, and thereafter for
so long as Indemnitee shall be subject to any pending Claim relating to an
Indemnifiable Event, the Company shall use commercially reasonable efforts
(taking into account the scope and amount of coverage available relative to the
cost thereof) to continue to maintain in effect policies of directors’ and
officers’ liability insurance providing coverage that is at least substantially
comparable in scope and amount to that provided by the Company’s current
policies of directors’ and officers’ liability insurance. In all policies of
directors’ and officers’ liability insurance maintained by the Company,
Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits as are provided to the most favorably
insured of the Company’s or its Affiliate’s directors, if Indemnitee is a
director, or of the Company’s or its Affiliate’s officers, if Indemnitee is an
officer (and not a director) by such policy. Upon request, the Company will
provide to Indemnitee copies of all directors’ and officers’ liability insurance
applications, binders, policies, declarations, endorsements and other related
materials.
11.    Period of Limitations. No legal action shall be brought by or on behalf
of the Company or any Affiliate of the Company against Indemnitee, Indemnitee’s
spouse, heirs, executors, or personal or legal representatives after the
expiration of two (2) years from the date of accrual of the cause of action. Any
claims or cause of action of the Company or its Affiliates shall be extinguished
and deemed released unless asserted by the timely filing of a legal action
within two


8
 

--------------------------------------------------------------------------------




(2) years. If a shorter period of limitations is otherwise applicable to the
cause of action, the shorter period will govern.
12.    Retroactivity. This Agreement shall be deemed to have been in effect
during all periods that Indemnitee was an officer or director of the Company or
one of its Affiliates regardless of the date of this Agreement.
13.    Duration. All agreements and obligations of the Company contained herein
shall continue during the period that Indemnitee is a director or officer of the
Company (or is serving at the request of the Company as a director, officer,
employee, member, trustee or agent of an Affiliate of the Company) and shall
continue thereafter (i) so long as Indemnitee may be subject to any possible
Claim relating to an Indemnifiable Event (including any rights of appeal
thereto) and (ii) throughout the pendency of any proceeding (including any
rights of appeal thereto) commenced by Indemnitee to enforce or interpret his or
her rights under this Agreement, even if, in either case, he or she may have
ceased to serve in such capacity at the time of any such Claim or proceeding.
14.    Non-Exclusivity. The rights of Indemnitee hereunder will be in addition
to any other rights Indemnitee may have under the Articles, the Bylaws,
applicable law, any other contract or otherwise (collectively, “Other Indemnity
Provisions”); provided, however, that (a) to the extent that Indemnitee
otherwise would have any greater right to indemnification under any Other
Indemnity Provision, Indemnitee will be deemed to have such greater right
hereunder and (b) to the extent that any change is made to any Other Indemnity
Provision which permits any greater right to indemnification than that provided
under this Agreement as of the date hereof, Indemnitee will be deemed to have
such greater right hereunder.
15.    Amendments; Waivers. No amendment of this Agreement shall be binding
unless executed in writing by both of the parties. No waiver of any of the
provisions of this Agreement shall be binding unless in writing signed by the
party against whom enforcement of the waiver is sought, and no such waiver shall
operate as a waiver of any other provisions (whether or not similar), nor shall
the waiver constitute a continuing waiver. A failure to exercise, or a delay in
exercising, any right or remedy shall not constitute a waiver, except as
specifically provided in this Agreement.
16.    Subrogation. In the event of payment to Indemnitee under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee. Indemnitee shall execute all papers required
and shall do everything that may be necessary to secure such rights, including
the execution of such documents necessary to enable the Company effectively to
bring suit to enforce such rights.
17.    No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise received payment under any
insurance policy, Other Indemnity Provisions or otherwise of the amounts
otherwise indemnifiable by the Company hereunder.


9
 

--------------------------------------------------------------------------------




18.    No Construction as an Employment Agreement. Nothing contained herein
shall be construed as giving the Indemnitee any right to be retained as a
director of the Company or any of its Affiliates or in the employ of the Company
or any of its Affiliates.
19.    Binding Effect. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by the parties and their respective successors
(including any direct or indirect successor by purchase, merger, consolidation,
or otherwise to all or substantially all of the business or assets of the
Company), assigns, spouses, heirs, and personal and legal representatives. The
Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation, or otherwise) to all or a substantial part of
the business or assets of the Company, to agree in a writing satisfactory to
Indemnitee, to assume and to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no such
succession had taken place. The indemnification provided under this Agreement
shall continue as to Indemnitee for any action taken or not taken while serving
as a director or officer of the Company or any of its Affiliates (or serving at
the request of the Company as a director, officer, employee, member, trustee or
agent of an Affiliate) pertaining to an Indemnifiable Event even though he or
she may no longer be serving in that capacity at the time of the Claim.
20.    Severability. If any part of this Agreement is held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable, the
remaining provisions shall remain enforceable to the fullest extent permitted by
law. Furthermore, to the fullest extent possible, the provisions of this
Agreement shall be construed so as to give effect to the intent manifested by
the part held invalid, void, or unenforceable.
21.    Governing Law.
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New Mexico applicable to contracts made and to be
performed in New Mexico without giving effect to the principles of conflicts of
laws.
22.    Notices. All notices, demands, and other communications required or
permitted by this Agreement shall be made in writing and shall be deemed to have
been duly given if delivered by hand, or mailed, postage prepaid, return receipt
requested, and addressed as follows:
COMPANY:
PNM RESOURCES, INC.
ATTENTION: Chairman, President and CEO
Corporate Headquarters, MS 1225
Albuquerque, NM 87102
With a copy to:
PNM RESOURCES, INC.
ATTENTION: General Counsel
Corporate Headquarters, MS 1245
Albuquerque, NM 87102


10
 

--------------------------------------------------------------------------------




INDEMNITEE:
[●]
PNM Resources, Inc.
Corporate Headquarters, MS 1225
Albuquerque, NM 87102
Notice of change of address shall be effective only when made in accordance with
this Section 22. All notices complying with this Section 22 shall be deemed to
have been received on the earlier of the date of delivery or on the third
business day after mailing.
23.    Headings. The headings of the sections and subsections of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction or interpretation thereof.
24.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement.
[Signature Page Follows]


11
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement on and as of the
day and year first above written.
COMPANY
PNM RESOURCES, INC.
By:         
Name:
Title:
INDEMNITEE
By:         
Name:



